DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 1/7/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1 and 25 have been amended.  Claim 6 has been cancelled. 
The objections to the specification have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 8-12, filed 1/7/2022, with respect to the rejections of claims 1-5 and 7-25 under 35 U.S.C. §§ 102(a)(1) and 103  have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-5 and 7-25 under 35 U.S.C. §§ 102(a)(1) and 103  have been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an unmanned aerial vehicle comprising a velocity sensing system, the velocity sensing system comprising: a transmitter configured to transmit a first acoustic signal having at least a first frequency; and a receiver, configured to detect a second acoustic signal comprising the first acoustic signal after the first acoustic signal has been reflected from a reflective surface; wherein the velocity sensing system is configured to determine from the second acoustic signal a second frequency, said second frequency comprising the first frequency after having undergone a Doppler shift; the velocity sensing system is configured to measure a signal strength of the second acoustic signal; and the velocity sensing system is configured to use the first and second frequencies to determine a velocity at which the unmanned aerial vehicle is travelling relative to the reflective surface.
Independent claim 25 recites a method of determining a velocity of an unmanned aerial vehicle comprising: transmitting, using a transmitter on the unmanned aerial vehicle, a first acoustic signal having at least a first frequency; detecting, using a receiver on the unmanned aerial vehicle, a second acoustic signal comprising the first acoustic signal after the first acoustic signal has been reflected from a reflective surface; determining from the second acoustic signal a second frequency, said second frequency comprising the first frequency after having undergone a Doppler shift; measuring a signal strength of the second acoustic signal; and using the first and second frequencies to determine a velocity at which the unmanned aerial vehicle is travelling relative to the reflective surface. 
The claimed limitations as recited in combination in independent claim 1, in particular “the velocity sensing system is configured to measure a signal strength of the second acoustic signal”, and as recited in independent claim 25, in particular “measuring a signal strength of the second acoustic signal” are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Georgy et al. (US 2017/0176188), teaches 
an unmanned aerial vehicle comprising a velocity sensing system, the velocity sensing system comprising: a transmitter configured to transmit a first acoustic signal having at least a first frequency; and a receiver, configured to detect a second acoustic signal comprising the first acoustic signal after the first acoustic signal has been reflected from a reflective surface; wherein the velocity sensing system is configured to determine from the second acoustic signal a second frequency, said second frequency comprising the first frequency after having undergone a Doppler shift; and the velocity sensing system is configured to use the first and second frequencies to determine a velocity at which the unmanned aerial vehicle is travelling relative to the reflective surface 
and 
a method of determining a velocity of an unmanned aerial vehicle comprising: transmitting, using a transmitter on the unmanned aerial vehicle, a first acoustic signal having at least a first frequency; detecting, using a receiver on the unmanned aerial vehicle, a second acoustic signal comprising the first acoustic signal after the first acoustic signal has been reflected from a reflective surface; determining from the second acoustic signal a second frequency, said second frequency comprising the first frequency after having undergone a Doppler shift ; and using the first and second frequencies to determine a velocity at which the unmanned aerial vehicle is travelling relative to the reflective surface. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, in particular “the velocity sensing system is configured to measure a signal strength of the second acoustic signal”, and as recited in independent claim 25, in particular “measuring a signal strength of the second acoustic signal”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645